Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  July 12, 2016                                                                                           Robert P. Young, Jr.,
                                                                                                                    Chief Justice

                                                                                                          Stephen J. Markman
                                                                                                               Brian K. Zahra
                                                                                                       Bridget M. McCormack
                                                                                                             David F. Viviano
                                                                                                         Richard H. Bernstein
                                                                                                               Joan L. Larsen,
                                                                                                                         Justices
  153684




  ROBERT HEXIMER,

                  Plaintiff,

  v                                                                    SC: 153684
                                                                       AGC: 3774-06
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of May 25, 2016, the Clerk of the Court is
  hereby directed to close this file.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                               July 12, 2016
           jam
                                                                                  Clerk